MARSHALL V. STATE



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO.  2-03-354-CR





SAM MARSHALL	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM COUNTY CRIMINAL COURT NO. 5 OF DENTON COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Sam Marshall was convicted in the municipal court for misdemeanor speeding.  Appellant was then granted a trial 
de novo 
in the county criminal court, where the judge found him guilty and assessed a $99 fine.  Appellant now attempts to appeal to this court, and the State has filed a motion to dismiss the appeal for want of jurisdiction.

Texas courts of appeals do not have appellate jurisdiction over criminal cases that have been appealed from any inferior court to the county criminal court, in which the fine imposed by the county criminal court does not exceed one hundred dollars, unless the sole issue is the constitutionality of the statute or ordinance on which the conviction is based.  
Tex. Code Crim. Proc. Ann.
 art. 4.03 (Vernon Supp. 2004); 
Fouke v. State, 
529 S.W.2d 772, 773 (Tex. Crim. App. 1975), 
cert. denied, 
425 U.S. 974 (1976).  Appellant appealed from the municipal court to the county criminal court, and the fine imposed by the county criminal court does not exceed one hundred dollars.  Furthermore, there is nothing in the record to indicate that appellant plans to challenge the constitutionality of the statute on which his conviction was based.  Consequently, this court does not have jurisdiction over the case.

We grant the State’s motion and dismiss the appeal for want of jurisdiction.     

PER CURIAM



PANEL D:	GARDNER, WALKER, and MCCOY, JJ.



DO NOT PUBLISH

Tex. R. App. P. 
47.2(b)



DELIVERED:  February 19, 2004

FOOTNOTES
1:See 
Tex. R. App. P. 
47.4.